On Motion for Rehearing.
The school patrons insist in their motion for rehearing that this court has erred by permitting the school board to exclude the general public from those segments of school board meetings during which the sole topics under consideration are (1) the future acquisition of real estate, or (2) the appointment, employment, disciplinary action or dismissal of a public officer or employee, or (3) matters within the boards’s attorney-client privilege as recognized by Georgia Law.
The General Assembly by enactment of the "Sunshine Law” explicitly has allowed the school board to discuss those topics in private session (Code Ann. §§ 40-3302,40-3303) and even has allowed the board to vote on those topics during private, executive sessions if the aye and nay votes of each board member are recorded at the conclusion of the private session (Code Ann. § 23-802) and if those votes become a part of the official minutes or records of the board that are open to public inspection. Code Ann. § 40-3301 (b). The school board correctly points out that its private sessions have been in accordance with those legislative enactments.
The issue presented to the trial court and to this court by the school patrons was whether or not the command of Article VIII, Section V, Paragraph III of the Constitution of Georgia of 1976 (Code Ann. § 2-5303) that "All official meetings of County or Area Boards of Education shall be open to the public” shall be construed to mean that all meetings of such boards must be open to the public. The school patrons say that "All official meetings” mean "all meetings.” (They concede that purely social gatherings attended by board members are not "official meetings.”) Their argument regarding the meaning of the phrase "All official meetings” is not validated by the proceedings of the Constitutional Commission of 1944. Records of Constitutional Commission, 1943-44, Vol II, p. 88. The Constitution as ratified by the people reads, "All official meetings”, thereby recognizing by implication the *792existence of a category of board meeting that is other than official (unofficial) and not open to the general public. The Acts of the General Assembly upon which the school board has relied for its right to close to the public some but not all of its deliberations are consistent with this concept of private unofficial meetings. Code Ann. §§ 40-3302, 40-3303, and 23-802.
If this state of the law is perceived by the school patrons as being unjust, their proper recourse is to their elected representatives in the General Assembly with suggested revisions to our Constitution and laws.

Motion for rehearing denied.


All the Justices concur, except Jordan, P. J., and Hill, J., who dissent. Undercofler, C. J., disqualified.